         Case
         Case19-35654
              19-35654 Document
                       Document1002 Filedon
                                999 Filed in TXSB  on in
                                             03/04/20 03/04/20 Page11of
                                                         TXSB Page   of22




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                             ENTERED
                                                                                                               03/04/2020
                                                     §
In re:                                               §        Chapter 11
                                                     §
EP ENERGY CORPORATION, et al.,                       §        Case No. 19-35654 (MI)
                                                     §
                                                     §        (Jointly Administered)
                 Debtors.1                           §
                                                     §        Related ECF Nos. 758, 889

                                 BRIDGE ORDER EXTENDING
                           TIME PERIOD FOR COURT TO ENTER
                     ORDER ON MOTION OF DEBTORS PURSUANT TO
                    11 U.S.C. § 1121(d) TO EXTEND EXCLUSIVE PERIODS

                    WHEREAS, on January 31, 2020, the Debtors filed the Motion of Debtors

Pursuant to 11 U.S.C. § 1121(d) to Extend Exclusive Periods (ECF No. 758) (the “Motion”), and

scheduled a hearing for March 4, 2020 at 9:00 a.m. (CT).

                    WHEREAS, on February 21, 2020, Storey Minerals, Ltd., Storey Surface, Ltd.,

Maltsberger, LLC, Maltsberger/Storey Ranch, LLC, Maltsberger/Storey Ranch Lands, LLC, the

Estate of Sarah Lee Maltsberger, and Rene R. Barrientos, Ltd. (collectively, the “MSB Owners”)

filed MSB Owners’ Conditional Objection to Motion of Debtors Pursuant to 11 U.S.C. § 1121(d)

to Extend Exclusive Period (ECF No. 889).

                    WHEREAS, on February 28, 2020, the Debtors and MSB Owners agreed to

adjourn the hearing on the Motion to a date to be determined.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: EP Energy Corporation (2728), EPE Acquisition, LLC (5855), EP Energy LLC (1021),
Everest Acquisition Finance Inc. (0996), EP Energy Global LLC (7534), EP Energy Management, L.L.C. (5013), EP
Energy Resale Company, L.L.C. (9561), and EP Energy E&P Company, L.P. (7092). The Debtors’ primary mailing
address is 1001 Louisiana Street, Houston, TX 77002.
         Case
         Case19-35654
              19-35654 Document
                       Document1002 Filedon
                                999 Filed in TXSB  on in
                                             03/04/20 03/04/20 Page22of
                                                         TXSB Page   of22




                   NOW THEREFORE, IT IS HEREBY ORDERED:

                 1.     In accordance with Rule 14 of the Procedures for Complex Chapter 11

  Cases in the Southern District of Texas, the Debtors’ exclusivity periods pursuant to section 1121

  of the Bankruptcy Code are hereby extended until the Court rules on the Motion.

                 2.     A hearing on the Motion is scheduled for April 1, 2020, at 9:00 a.m. Central

  Standard Time.



Signed: March 04,17,
        October   2020
                     2018
   Dated:                        , 2020
          Houston, Texas                          ____________________________________
                                                                Marvin Isgur
                                                      United States
                                               THE HONORABLE        Bankruptcy
                                                                 MARVIN        Judge
                                                                           ISGUR
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  2
